            Case 3:20-cv-09203-EMC Document 28-1 Filed 03/19/21 Page 1 of 2



 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar. No. 269109)
 2   kspelman@jenner.com
     633 West Fifth Street, Suite 3600
 3   Los Angeles, California 90071
     Telephone:    213 239-5100
 4   Facsimile:    213 239-5199
 5

 6   JENNER & BLOCK LLP
     Debbie L. Berman (pro hac vice)
 7   dberman@jenner.com
     Wade A. Thomson (pro hac vice)
 8   wthomson@jenner.com
     353 North Clark Street
 9   Chicago, Illinois 60654
     Telephone:     312 222-9350
10   Facsimile:     312 527-0484
11   Attorneys for Defendant
     PeopleConnect, Inc.
12

13

14                                 UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                        SAN FRANCISCO DIVISION
16

17
     MEREDITH CALLAHAN AND LAWRENCE                 Case No. 3:20-cv-09203-EMC
18   GEOFFREY ABRAHAM, on behalf of themselves
     and all others similarly situated,
19                                                  [PROPOSED] ORDER GRANTING THE
                                Plaintiffs,         MOTION BY PEOPLECONNECT, INC. TO
20                                                  STAY DISCOVERY PENDING RESOLUTION
           v.                                       OF PEOPLECONNECT, INC.’S MOTION TO
21
                                                    DISMISS
     PEOPLECONNECT, INC., a Delaware
22   Corporation; PEOPLECONNECT INC., a
     California Corporation; CLASSMATES MEDIA       Hearing Date: April 29, 2021
23   CORPORATION, a Delaware Corporation; and       Hearing Time: 1:30 p.m.
     DOES 1 through 50, inclusive,                  Courtroom: 5
24
                                Defendants.
25

26

                  [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO STAY DISCOVERY –
                                          3:20-cv-09203-EMC
             Case 3:20-cv-09203-EMC Document 28-1 Filed 03/19/21 Page 2 of 2



 1          Before the Court is the Motion by Defendant PeopleConnect, Inc. to Stay Discovery Pending

 2   Resolution of PeopleConnect, Inc.’s Motion to Dismiss. Having considered the briefs and arguments of

 3   the parties, and because the pending Motion to Dismiss is potentially dispositive of the entire case and no

 4   discovery is necessary to decide the Motion to Dismiss, the Court hereby GRANTS the Motion to Stay
     Discovery. Therefore, discovery shall be stayed pending this Court’s resolution of PeopleConnect, Inc.’s
 5
     Motion to Dismiss.
 6
            IT IS SO ORDERED.
 7

 8
     DATED:
 9

10                                                               _______________________________
                                                                 Judge Edward M. Chen
11                                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                   [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO STAY DISCOVERY –
                                          3:20-cv-09203-EMC
                                                         2
